EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
Claim 12, line 2 has been amended to add the term - - a - - before the term “logistic” for grammatical reasons.

Claim 12, line 2 has been amended to add the term - - a - - before the term “support” for grammatical reasons.

Claim 16, line 2 has been amended to replace the term “receiving” with the term - - receive - - for grammatical reasons.

Claim 16, line 4 has been amended to replace the term “receiving” with the term - - receive - - for grammatical reasons.

Claim 16, line 5 has been amended to replace the term “receiving” with the term - - receive - - for grammatical reasons.

Claim 16, line 6 has been amended to replace the term “projecting” with the term - - project - - for grammatical reasons.

Claim 16, line 10 has been amended to replace the term “determining” with the term - - determine - - for grammatical reasons.

Claim 16, line 15 has been amended to replace the term “determining” with the term - - determine - - for grammatical reasons.

Claim 16, line 18 has been amended to add the term - - and - - after the semicolon.

Claim 16, line 19 has been amended to replace the term “generating” with the term - - generate - - for grammatical reasons.

Claim 27, line 2 has been amended to add the term - - a - - before the term “logistic” for grammatical reasons.

Claim 27, line 2 has been amended to add the term - - a - - before the term “support” for grammatical reasons.


The following is an examiner’s statement of reasons for allowance: Applicant’s amendments to the claims, along with the amendments above and the approval of the Terminal Disclaimer filed 04 June 2022, have placed the claims in condition for allowance. None of the prior art teaches or suggests, either alone or in combination, a system or a method wherein a processor is configured to project, in real time, an obtained recording of electrical signal data onto an optimal set of wavelet packet atoms, wherein the optimal set of wavelet packet atoms is determined based on electrical signal data that is representative of general brain activity of a plurality of individuals, in combination with the other claimed elements or steps.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791